DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 and 11/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claimed in claims 1 and 20, it is not clear as to 
For the purpose of the rejection, the examiner interprets that “the first capacitor is connected in parallel to the first and second terminals of the first circuit board” as “the first capacitor is connected in parallel to the first and second output terminals of the first circuit board”, and “the third and fourth terminals” as “the third and fourth output terminals”
Claims 2-19 depends on claim 1, therefore, claims 1-19 are rejected in the same manner as of claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 9, 13-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7 and 12-13 of U. S. Patent No. 10,531,003.

The claim 20 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 is generic to all that is recited in claim 1 of the U. S. Patent No. 10,531,003. That is, claim 20 is anticipated by claim 1 of the U. S. Patent No. 10,531,003. 

Instant application 16/690,587
U. S. Patent No. 10,531,003
Claim 1. A lens moving apparatus comprising: 







a housing; 
a bobbin disposed in the housing; 

a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a first circuit board disposed below the housing and comprising a first terminal and a second terminal; 
a first sensor disposed on the first circuit board and comprising first output terminal and a second output terminal; and 
a first capacitor disposed on the first circuit board, 
wherein the first output terminal of the first sensor is electrically connected to the first terminal of the first circuit board, and the second output terminal of the first sensor is electrically connected to the second terminal of the first circuit board, and 
wherein the first capacitor is connected in parallel to the first and second output terminals of the first circuit board.
Claim 1. A camera module comprising: 
a lens moving device; 
a first circuit board electrically connected to the lens moving device; 
an image sensor disposed on the first circuit board; and 
a first capacitor disposed on the first circuit board; 
wherein the lens moving device comprises: 
a housing; 
a bobbin disposed in the housing; 


a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a second circuit board disposed below the housing and including a first terminal, a second terminal, a third terminal, and fourth terminal; and 
a first sensor disposed on the second circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the second circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the second circuit board, 



wherein the first capacitor is connected in parallel to the first and second output terminals of the second circuit board.
Claim 20. A camera module comprising: 








a housing; 
a bobbin disposed in the housing; 
an elastic member coupled to the bobbin and the housing; 
a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a first circuit board disposed below the housing and comprising a first terminal and a second terminal; 

a first sensor disposed on the first circuit board and comprising first output terminal and a second output terminal; 
a first capacitor disposed on the first circuit board; 
a second circuit board electrically connected to the first circuit board; and 
an image sensor mounted on the second circuit board, 
wherein the first output terminal of the first sensor is electrically connected to the first terminal of the first circuit board, and the second output terminal of the first sensor is electrically connected to the second terminal of the first circuit board, and 
wherein the first capacitor is connected in parallel to the first and second output terminals of the first circuit board.
Claim 1. A camera module comprising: 
a lens moving device; 
a first circuit board electrically connected to the lens moving device; 
an image sensor disposed on the first circuit board; and 
a first capacitor disposed on the first circuit board; 
wherein the lens moving device comprises: 
a housing; 
a bobbin disposed in the housing; 
an elastic member coupled to the bobbin; 

a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a second circuit board disposed below the housing and including a first terminal, a second terminal, a third terminal, and fourth terminal; and 
a first sensor disposed on the second circuit board and including first and second input terminals connected to the first and second 







wherein the first capacitor is connected in parallel to the first and second output terminals of the second circuit board.































Claim 5. The lens moving apparatus according to claim 1, comprising: 
a second sensor disposed on the first circuit board and comprising a first output terminal and a second output terminal; and 
a second capacitor disposed on the first circuit board, 
wherein the first circuit board comprises a third terminal and a fourth terminal, wherein the first output terminal of the second sensor is electrically connected to the third terminal of the first circuit board, and the second output terminal of the second sensor is electrically connected to the fourth terminal of the first circuit board, and 
wherein the second capacitor is connected in parallel to the third and fourth output terminals of the first circuit board.
Claim 1. A camera module comprising: 
a lens moving device; 
a first circuit board electrically connected to the lens moving device; 
an image sensor disposed on the first circuit board; and 
a first capacitor disposed on the first circuit board; 

a housing; 
a bobbin disposed in the housing; 
an elastic member coupled to the bobbin; 
a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a second circuit board disposed below the housing and including a first terminal, a second terminal, a third terminal, and fourth terminal; and 
a first sensor disposed on the second circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the second circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the second circuit board, 
wherein the first capacitor is connected in parallel to the first and second output terminals of the second circuit board.
Claim 2. The camera module according to claim 1, comprising: 
a second sensor disposed on the second circuit board and including third and fourth input terminals for receiving a second input signal from the first circuit board and third and fourth output terminals for outputting a second output signal to the first circuit board; and 






a second capacitor disposed on the first circuit board and connected in parallel to the third and fourth output terminals of the second sensor.
Claim 6. The lens moving apparatus according to claim 5, wherein each of the first and second sensors is configured to be Hall sensor.
Claim 3. The camera module according to claim 2, wherein each of the first and second sensors is configured to be Hall sensor.
Claim 9. The lens moving apparatus according to claim 5, wherein each of the first and second capacitors is mounted on the circuit board in a chip form.
Claim 6. The camera module according to claim 2, wherein each of the first and second capacitors is mounted on the first circuit board in a chip form.
Claim 13. The lens moving apparatus according to claim 5, wherein the second coil comprises: 
first and second coil units disposed on an upper surface of the first circuit board and facing each other in an X-axis direction; and third and fourth coil units disposed on the upper surface of the first circuit board and facing each other in a Y-axis direction; wherein the first magnet comprises: 
first and second magnet units corresponding to the first and second coils units; and 
third and fourth magnet units corresponding to the third and fourth coils units.
Claim 7. The camera module according to claim 2, wherein the second coil comprises: 

first and second coil units disposed on an upper surface of the second circuit board and facing each other in an X-axis direction; and third and fourth coil units disposed on the upper surface of the second circuit board and facing each other in a Y-axis direction; wherein the first magnet comprises four magnets corresponding to the first, second, third, and fourth coil units, respectively.
Claim 14. The lens moving apparatus according to claim 1, comprising: 
a second magnet disposed on the bobbin; and a position sensor disposed on the housing and 
Claim 12. The camera module according to claim 11, comprising: 
a second magnet disposed on the bobbin; and a third sensor disposed on the housing and 
Claim 16. The lens moving apparatus according to claim 5, wherein the first sensor comprises first and second input terminals for receiving a first input signal, and the second sensor comprises first and second input terminals for receiving a second input signal.
Claim 1. A camera module comprising: 
a lens moving device; 
a first circuit board electrically connected to the lens moving device; 
an image sensor disposed on the first circuit board; and 
a first capacitor disposed on the first circuit board; 
wherein the lens moving device comprises: 
a housing; 
a bobbin disposed in the housing; 
an elastic member coupled to the bobbin; 
a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a second circuit board disposed below the housing and including a first terminal, a second terminal, a third terminal, and fourth terminal; and 
a first sensor disposed on the second circuit board and including first and second input 
wherein the first capacitor is connected in parallel to the first and second output terminals of the second circuit board.
Claim 2. The camera module according to claim 1, comprising: 
a second sensor disposed on the second circuit board and including third and fourth input terminals for receiving a second input signal from the first circuit board and third and fourth output terminals for outputting a second output signal to the first circuit board; and 
a second capacitor disposed on the first circuit board and connected in parallel to the third and fourth output terminals of the second sensor.
Claim 15. The lens moving apparatus according to claim 14, comprising a compensation magnet disposed on the bobbin at a position symmetrical to the second magnet.
Claim 13. The camera module according to claim 12, further comprising a compensation magnet disposed on the bobbin at a position symmetrical to the second magnet.



Claims 1, 11, 14-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 17 and 19 of U. S. Patent No. 10,264,182.

Instant application 16/690,587
U. S. Patent No. 10,264,182
Claim 1. A lens moving apparatus comprising: 
a housing; 
a bobbin disposed in the housing; 
an elastic member coupled to the bobbin and the housing; 
a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 


a first sensor disposed on the first circuit board and comprising first output terminal and a second output terminal; and 
a first capacitor disposed on the first circuit board, 
wherein the first output terminal of the first sensor is electrically connected to the first terminal of the first circuit board, and the second output terminal of the first sensor is electrically connected to the second terminal of the first circuit board, and 
wherein the first capacitor is connected in parallel to the first and second output terminals of the first circuit board.
Claim 1. A lens moving apparatus comprising: 
a housing; 
a bobbin disposed in the housing; 
an elastic member coupled to the bobbin; 

a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a first circuit board disposed below the housing and including a first terminal, a 
a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board; and 
a first capacitor disposed on the first circuit board and connected to the first and second output terminals of the first sensor.
Claim 17. The camera module according to claim 16, wherein the first and second output terminals of the first sensor are connected to both ends of the first capacitor in parallel, and wherein the first and second output terminals of the second sensor are connected to both ends of the second capacitor in parallel.
Claim 20. A camera module comprising: 

a housing; 

an elastic member coupled to the bobbin and the housing; 
a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a first circuit board disposed below the housing and comprising a first terminal and a second terminal; 

a first sensor disposed on the first circuit board and comprising first output terminal and a second output terminal; 
a first capacitor disposed on the first circuit board; 
a second circuit board electrically connected to the first circuit board; and 
an image sensor mounted on the second circuit board, 
wherein the first output terminal of the first sensor is electrically connected to the first terminal of the first circuit board, and the second output terminal of the first sensor is 
wherein the first capacitor is connected in parallel to the first and second output terminals of the first circuit board.
Claim 1. A lens moving apparatus comprising: 
a housing; 

an elastic member coupled to the bobbin; 

a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a second coil facing the first magnet; 
a first circuit board disposed below the housing and including a first terminal, a second terminal, a third terminal, and fourth terminal; 


a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board; and 
a first capacitor disposed on the first circuit board and connected to the first and second output terminals of the first sensor.
Claim 17. The camera module according to claim 16, wherein the first and second output terminals of the first sensor are connected to both ends of the first capacitor in parallel, and wherein the first and second output terminals of the second sensor are connected to both ends of the second capacitor in parallel.
Claim 11. The lens moving apparatus according to claim 1, wherein the first sensor is configured to sense a magnetic force of the first magnet and output a first output signal to the first and second output terminals.
Claim 19. The lens moving apparatus according to claim 1, wherein the first sensor is configured to sense variation in strength of the first magnetic force of the first magnet and output the first output signal to the first and second output terminals based on a sensed result of the first magnetic field strength of the first magnet.
Claim 14. The lens moving apparatus according to claim 1, comprising: a second magnet disposed on the bobbin; and a position sensor disposed on the housing and configured to detect a magnetic force of the second magnet.
Claim 6. The lens moving apparatus according to claim 5, further comprising a second magnet disposed on the bobbin; and a position sensor disposed on the housing and configured to detect variation in strength of magnetic force of the second magnet.
Claim 15. The lens moving apparatus according to claim 14, comprising a 
Claim 7. The lens moving apparatus according to claim 6, further comprising a 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697